DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on December 14, 2021 to the non-final Office action of October 21, 2021 is acknowledged. The Office action on the currently pending claims 1-3, 5, 9-10, and 12-16 follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MICHAEL SHIMOKAJI (Reg. No. 32303) on December 27, 2021.
The application has been amended as follows: 
Claims 6 and 8: Cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 9, and 10 for reasons provided in the non-final Office action of October 21, 2021.
In Applicant’s response of December 14, 2021, claim 4 was amended and incorporated into claim 1, and claims 7 and 18 were cancelled in order to at least address the 35 USC § 112(b) claim rejection that was made in the previous Office action. The claim amendments have been fully considered and accepted. The 112(b) rejection is hereby withdrawn.

Amended specification was also submitted to the Office on December 14, 2021 in order to address the disclosure objection made in the previous Office action. The amendments have been fully considered and accepted. The title objection is hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                       

/STEPHEN S SUL/Primary Examiner, Art Unit 2835